Citation Nr: 1524414	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ear disability, to include right ear hearing loss.  

3.  Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977, with additional service in the Reserves and in the Kentucky National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Board reopened the previously denied claim of entitlement to service connection for a back disability and remanded the issues on appeal for further evidentiary development.  The case is again before the Board for further appellate proceedings.   

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the June 2013 Board hearing presided over by the undersigned Veteran's Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded the case to the AOJ to obtain the Veteran's service treatment records pertaining to his periods of service in the National Guard.  The AOJ requested such records from the Kentucky National Guard in September 2014, and a September 2014 response from the Kentucky National Guard states that the Veteran's service treatment records for his periods of service in the Kentucky National Guard do not exist because the Veteran was not in the Army National Guard.  However, this finding is erroneous, as the Veteran's service personnel records clearly show that the Veteran did have service in the Kentucky National Guard, to include periods of inactive duty for training and active duty for training, from 1981 to 1990.  See e.g., Army National Guard Retirement Points Statement.  The AOJ made no more attempts to obtain these records.  Because there is an indication that the Veteran's service treatment records for his periods of National Guard service may show that a bilateral ear disability and/or a back disability was incurred or aggravated in active service, further attempts should be made to obtain these records.  38 C.F.R. § 3.159; see e.g., June 2013 Board hearing transcript at p.4 (Veteran reports exposure to noise during active duty and National Guard service).    

Because the AOJ did not make adequate attempts to obtain the Veteran's service treatment records pertaining to his service in the National Guard, the AOJ's actions are not in conformity with the Board's July 2014 remand directives.  Accordingly, this matter must again be remanded to make attempts to obtain these records.  Stegall v. West, 11 Vet. App. 268 (1998).   If such records are obtained and if such records includes relevant information regarding the disabilities on appeal, then additional medical inquiry is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Accordingly, the case is REMANDED for the following action:

1. Request copies of all of the Veteran's service treatment records and service personnel records for his Army National Guard service (1981 to 1990) from all appropriate sources, to include the Kentucky National Guard Joint Force Headquarters and any other appropriate facility.  All attempts to fulfill this development should be documented in the claims file.    

Note that the September 2014 response from the Kentucky National Guard, which states that the Veteran's service treatment records for his periods of service in the Kentucky National Guard do not exist because the Veteran was not in the Army National Guard, is erroneous, as the Veteran's service personnel records clearly show that the Veteran served in the National Guard. 

2. Obtain outstanding VA treatment records, to include records from August 2014 to present.  

3. Afterwards, if, and only if, new information is obtained relevant to a right ear disability and/or a left ear disability in active duty service or in National Guard service, obtain a VA medical opinion.  Make the claims file available to the clinician for review of the case (including VBMS and Virtual VA).  The clinician is asked to note that this case review took place.  

(a) Regarding a right ear hearing loss disability: 

1) The clinician is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that there was a permanent increase in severity of the pre-existing right ear hearing loss during active duty service from November 1974 to October 1977.

2) If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease during active service from November 1974 to October 1977.  

3) Is it at least as likely as not that the Veteran's right ear hearing loss was aggravated (permanently worsened beyond the natural progress) in the line of duty during a period or periods of active duty for training with the National Guard.

4) Is it at least as likely as not that the Veteran's right ear hearing loss was aggravated (permanently worsened beyond the natural progress) from an injury incurred or aggravated in the line of duty during a period or periods of inactive duty for training with the National Guard.

(b) Regarding a left ear hearing loss disability, the clinician is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that left ear hearing loss is the result of an injury (including acoustic trauma) or disease incurred in active service or a period of active duty for training with the National Guard.  

Also, is the left ear hearing loss the result of an injury incurred or aggravated in the line of duty during a period of inactive duty for training with the National Guard. 

For the purpose of the rendering the above opinions, the examiner's attention is invited to the following:

a. The in-service complaints of left ear pain, assessed as pustule.  See December 1975 service treatment record. 

b. The Veteran's reports of noise exposure, to include from generators, weapons fire, and vehicle noise, during active service and during National Guard service.  See e.g., August 2010 VA examination; August 2013 VA audiological consult; the service personnel records (showing periods of service with the National Guard).  

c. The in-service treatment for severe otitis.  See July 1976 service treatment record.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Afterwards, if, and only if, new information is obtained relevant to a back disability in active duty service or in National Guard service, obtain an addendum opinion from the examiner who conducted the spine examination or a suitable substitute.  Make the electronic claims file available to the examiner for review of the case (including VBMS and Virtual VA).  The examiner is asked to note that this case review took place.  

(a) Regarding the Veteran's spinal stenosis, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during a period of active duty or active duty for training with the National Guard or a superimposed injury that was incurred during a period of inactive duty for training with the National Guard that resulted in additional back disability.  

(b) Regarding the Veteran's back arthritis, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such arthritis is related to active duty service, is the result of an injury or disease incurred or aggravated during a period of active duty for training with the National Guard or is the result of an injury incurred or aggravated during a period of inactive duty for training with the National Guard.  

(c) Regarding all other diagnosed back disabilities, to include degenerative disc disease and spondylosis, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such disability is related to active duty service, is the result of an injury or disease incurred or aggravated during a period of active duty for training with the National Guard or is the result of an injury incurred or aggravated during a period of inactive duty for training with the National Guard.  

		The examiner's attention is directed to:

a. The in-service treatment of the back after falling on steps.  See December 1974, May 1975, and July 1975 service treatment records.

b. The service treatment records showing treatment of the back after being hit by a car.  See e.g., April 1977 service treatment records.  

c. The Veteran's reports that he was treated for disabilities, to include a back disability, after discharge from service.  See June 2013 Board hearing transcript at p. 3.  The Veteran also reports that he self-treated when he was uninsured.  Id.

d. Any records not previously considered by prior VA examinations.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If a benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




